 In the Matter Of.ALLIANCE WARE, INC., EMPLOYERandINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS AND HELPERS (AFL),PETITIONERCase No. 8-RC-821SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONNovember 14, 1950Pursuant to the Decision and Direction of Election,' issued on July,19, 1950, an election was conducted in this proceeding on August 10,1950, under the direction and supervision of the Regional Directorfor the Eighth Region, among employees in the unit heretofore foundappropriate.The tally of ballots shows that 160 valid ballots werecast for the Petitioner; that 108 valid ballots were cast for the In-tervenor; 2 that 2 valid ballots were cast against both labor organi-zations; and that 9 ballots were challenged.The Employer and theIntervenor filed timely objections to the conduct of the election andto conduct affecting the results of the election, contending that thePetitioner, contrary to rules in the Board's notice of election,3 en-gaged in electioneering near the polling place during the election,and requesting that the election be set aside.On October 2, 1950, the Regional Director issued and served on_the parties his report on objections.The Regional Director found,among other things, that the Petitioner, from about 6: 40 a. m. until10 a. m. and from 2 p. m. until shortly after 4 p. in. on election day,4broadcast electioneering material from a sound truck on a publichighway across the street from the Employer's parking lot, approxi-mately 124 feet from the plant gate and approximately 310 feet fromthe employees' entrance to the plant; that the polling place wasIUnpublished.? Alliance Porcelain Employees Association, Inc.The notice of election states in part : "Voters will be allowed to vote without interfer-ence,restraint, or coercion.Electioneering will not be permitted at or near the pollingplace.Violations of these rules should be reported immediately to the Regional Directoror his agent in charge of the election."4The election was held between the hours of 6 : 30 a. m.and 8:30 a. m. and 2: 30 p. m.and 6 p.m.The Employer alleges that the sound truck operated during the entire time thatthe polls were open.92 NLRB No. 11.55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated inside the plant approximately 30 feet from the employees'entrance ; that a substantial percentage of eligible voters approachedthe employees' entrance by entering the plant gate and crossing' aparking lot and an areaway between the sound truck and the entrance;.that the sound from the truck could be clearly heard by these em-ployees all the way to the employees' entrance i and that, althoughthe Board agent conducting the election, at the Employer's request,asked the Petitioner's chief observer to clo what he could to stop thebroadcasting,5 the Petitioner continued its use of the sound truck.Because the sound truck was located approximately 310 feet fromthe employees' entrance and 340 feet from the polling place, becausethere was no evidence as to whether the door to the employees' en-trance was open or closed, or that the broadcasting could be heard atthe polling place,(' and because no employee had to stand outside theemployees' entrance awaiting his turn to vote, the Regional Directorconcluded that, although the voice of the broadcaster was clearlyaudible from the sound truck to the employees' entrance near the ,polling place, the objections raised no material or substantial issuesand were without merit, and recommended that they be overruled.On October 9, 1950, the Employer filed exceptions to the RegionalDirector's report; on October 13, 1950, the Petitioner filed a motion todismiss the exceptions; and on October 17, 1950, the Employer fileda reply to the Petitioner's motion..The findings of fact set forth in the Regional Director's report arenot disputed.The issue arises with respect to his conclusions.Thesole question is whether the electioneering conducted by the Petitionerby means of the sound truck was "at or near" the polling place.. Webelieve that it was.The determining factor is not the linear distancefrom, the sound truck to the employees' entrance or the polling place,but the immediacy of the voice of the electioneering broadcaster tothe eligible voters as they approached the polling place through theparking lot and areaway.We are therefore of the opinion and findthat the Petitioner engaged in electioneering near the polling placeduring election hours, and that its conduct was a violation of a materialand salutary election rule and constituted interference with the con-duct of the election.'Accordingly, we shall set aside the election and shall direct that anew election be held.5The chief observer left the polling place,presumably to contact the persons operatiligthe truck,and upon his return informed the Board'sagent.that he thought that thePetitionswould" cease broadcasting.eThere may have been noise caused by machinery in the immediate vicinity of the pollingplace.7 Detroit Creamery Company, Arctic Ice Cream Plant,60 NLRB 178;The KilgoreManu-facturing Company,45 NLRB 468Continental Can Company,80 NLRB 785. ALLIANCE' WARE:, INC.ORDER57IT IS HEREBY ORDEREDthat the election held on August 10, 1950,among employees of the Employer at its Alliance, Ohio, plant, be, andit hereby is, vacatedand set aside.[Text of Second Direction of Election omitted from publication inthis volume.]CHAIRMAN HERZOO and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision, Order, and SecondDirection of Election.